 

Hase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 1of12 Page ID #:68

Michael D. Vanlochem, SBN 110068
VANLOCHEM & ASSOCIATES LLP
6565 Sunset Blvd. Suite 412
Hollywood, CA 90028

Tel. {823)}993-0500

Fax (323)993-0501

Email: mvanlochem@vandc.net
Attorneys for Defendant,

NISSAN MOTOR ACCEPTANCE
CORPORATION

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SHEILA Y. FOSTER CHARLES, CASE NO. 2:18-CV-10548-MWF-FFM
Plaintiff,

VS. ANSWER TO COMPLAINT

NATIONAL CREDITORS CONNECTION,
INC,, a corporation; NISSAN MOTOR
ACCEPTANCE CORP, a corpeoration;
and DOES 1 through 10 inclusive,

Defendants.

 

 

COMES NOW Defendant, NISSAN MOTOR ACCEPTANCE CORPORATION,
(hereinafter “Defendant”), by and through its counsel of record, and hereby
answers the Complaint of Plaintiff SHEILA Y. FOSTER CHARLES (“Plaintiff’)
by admitting, denying and alleging as follows:

Ek, INTRODUCTION

1. Answering Paragraph 1 of Plaintiff's Complaint, Defendant admits

that Plaintiff brings this lawsuit for alleged viclations of the Fair Debt

Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”); the Rosenthal

 

-1l- ANSWER TO COMPLAINT
CASE NO: 2:18-cv-10548-MWF-FEM

 

 
25

26

27

28

hase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 2 0f12 Page ID #:69

 

Fair Debt Collection Practices Act, Cal. Civ. Code § 1788.17 et seg.
(RFDCPA”); the California Identity Theft Act; and the California Consumer
|Crecit Reporting Agencies Act Cal. Civ. Code § 1785.25 (CCRAA”). However,
Defendant denies that Plaintiffs claims have any merit and denies any
liability whatsoever.

Tl. PARTIES

2. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 2 of Plaintiff's Complaint, and on that basis,
Defendant denies them for the present time.

3. Defendant lacks sufficient krowledge or information to admit or
deny the allegations in Paragraph 3 of Plaintiff's Complaint, and on that basis,
Defendant denies them for the present time.

4. Answering Paragraph 4 of Plaintiff's Complaint, Defendant admits
that it is a business, but denied that it has a principal place of business in
Franklin Tennessee. Unless specifically admitted to herein, Defendant denies
the remainder of the allegations in Paragraph 4 of Plaintiff's Complaint, which
are also vague, ambiguous, lack foundation, and constitute legal conclusions.

5. As worded and phrased, Defendant denies the allegations contained in
Paragraph 5 of Plaintiff's Complaint, as it asserts a legal conclusion.

6. Defendant lacks sufficient knowledge or information to admit or deny the
allegations in Paragraph 6 of Plaintiff's Complaint, which also constitute legal
conclusions, and on that basis Defendant denies them for the present time.

7. As worded and phrased, Defendant denies the allegations
contained in Paragraph 7 of Plaintiff's Complaint, as it asserts a legal
conclusion.

8, As worded and phrased, Defendant denies the allegations
contained in Paragraph 8 of Plaintiff's Complaint, as it asserts a legal

conclusion,

 

-2- ANSWER TO COMPLAINT

 

 

CASE NO: 2:18-cv-10548-MWFE-FFM

 
4

&

2

o

2]

22

23

uase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 3o0f12 Page ID #:70

 

9, As worded and phrased, Defendant denies the allegations
contained in Paragraph 9 of Plaintiff's Complaint, as it asserts a legal
conclusion.

10. As worded and phrased, Defendant denies the allegations
contained in Paragraph 10 of Plaintiff's Complaint, as it asserts a legal
conclusion,

Ll. As worded and phrased, Defendant denies the allegations contained in
Paragraph 11 of Plaintiff's Complaint, as it asserts a legal conclusion.

12. As worded and phrased, Defendant denies the allegations
contained in Paragraph 12 of Plaintiff's Complaint, as it asserts a legal
corclusion,

Il, FACTUAL ALLEGATIONS

13. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 13 of Plaintiff's Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

14. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 14 of Plaintiff’s Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

i5. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 15 of Plaintiff's Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

16. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 16 of Plaintiff's Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies

them for the present time.

 

-3- ANSWER TO COMPLAINT

 

 

CASE NO: 2:18-cv-10548-MWF-FFM

 
ase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 4o0f12 Page ID#:71

17. If this paragraph is deemed to contain any affirmation alleged
against defendant, defendant denies same, on information and belief.

18. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 18 of Plaintiff's Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

19, Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 19 of Plaintiff's Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

20. Defendant denies the ailegations contained in Paragraph 20 of
Plaintiffs Complaint.

21. In answering Paragraph 21, Defendant admits it sent Plaintiff a
letter dated October 3, 2018. Uniess specifically admitted to herein,
Defendant denies the remainder of the allegations in Paragraph 21 of
Plaintiff's Complaint.

22. Defendant lacks sufficient knowledge or information to admit or
deny the allegations in Paragraph 22 of Plaintiff’s Complaint, which are also
vague, ambiguous, and lack foundation, and on that basis Defendant denies
them for the present time.

iV. FIRST CAUSE OF ACTION
(Against all Defendants for Violation of the Rosenthal Act}

23. Defendant hereby repeats and incorporates all paragraphs above
as though fully set forth herein.

24, Defendant denies the allegations contained in Paragraph 24, inclusive of
subparagraphs a-e, of Plaintiff's Complaint.

(a) Defendant denies the allegations contained in Paragraph 24(a},

(b) Defendant denies the allegations contained in Paragraph 24(b}.

 

 

-4- ANSWER TO COMPLAINT

 

CASE NO: 2:18-cv-10548-MWF-FEM

 
be

ad

TN

fase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 5of12 Page ID#:72

(c) Defendant denies the allegations contained in Paragraph 24(c).
(d) Defendant denies the allegations contained in Paragraph 24(d).
(e) Defendant denies the allegations contained in Paragraph 24(e).

25. Defendant denies the allegations contained in Paragraph 25 of Plaintiffs
Complaint.

26. Defendant denies the allegations contained in Paragraph 26 of
Plaintiff’s Complaint.

27, Defendant denies the allegations contained in Paragraph 27 of Plaintiff's
Complaint.

¥. SECOND CAUSE OF ACTION

(Against All Defendants for Violation of the Identity Theft Act)

28. Defendant hereby repeats and incorporates all paragraphs above
as though fully set forth herein.

49. Defendant lacks sufficient information and knowledge to either
admit or deny the allegations in Paragraph 29 of the Complaint, which are
also vague, ambiguous, lack foundation, and constitute legal conclusions, and
on that basis Defendant denies them for the present time.

30. Defendant denies the allegations contained in Paragraph 30 of
Plaintiffs Complaint. To the extent Plaintiffs allegations pertain to a
document, Defendant aileges the document speaks for itself.

Si. Defendant denies the allegations contained in Paragraph 31 of
Plaintiff's Complaint.

32. Defendant denies the allegations contained in Paragraph 32 of Plaintiff’s
Complaint,

33. Defendant denies the allegations contained in Paragraph 33 of Plaintiff’s
Complaint.

34, Defendant denies the allegations contained in Paragraph 34 of Plaintiff’s

Complaint.

 

 

 

~3- ANSWER TO COMPLAINT
CASE NO: 2:18-cv-£0548-MWF-FEM

 
(ase 2:18-cv-10548-MWF-FFM Document 11 Filed 03/08/19 Page 6of12 Page ID #:73

35. Defendant denies the allegations contained in Paragraph 35 of Plaintiff's
Complaint.
Vi. THIRD CAUSE OF ACTION
(Against Defendant NCC and DOES 6 through 16
for Violation of the FDCPA)

36. Defendant hereby repeats and incorporates all paragraphs above as
though fully set forth herein.

37, Paragraph 37 of Plaintiffs Complaint does not contain any affirmative
allegations against Defendant. Therefore, Defendant is not required to respond to this
paragraph. If this paragraph is deemed to contain any affirmative allegations against
Defendant, Defendant denies same.

38. Paragraph 38 of Plaintiffs Complaint does not contain any affirmative
allegations against Defendant. Therefore, Defendant is not required to respond to this
paragraph. If this paragraph is deemed to contain any affirmative allegations against

Defendant, Defendant denies same.

VII. FOURTH CAUSE OF ACTION
(Against Defendants NISSAN and DOES 1 through 5
For Violation of the CCRAA)

39. Defendant hereby repeats and incorporates all paragraphs above as
though fully set forth herein.

40. Defendant denies the allegations contained in Paragraph 40 of
Plaintiff's Complaint.

41. Defendant denies the allegations contained in Paragraph 41 of Plaintiff's
Complaint.

42. Defendant denies the allegations contained in Paragraph 42 of Plaintiff's

Complaint.

 

~6- ANSWER TO COMPLAINT
CASE NO: 2:18-cv-10548-MWEF-FFM

 

 

 
un

6

26

27

28

=|
LA

ase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 7of12 Page ID#:74

AFFIRMATIVE DEFENSES
PURST AFFIRMATIVE DEFENSE
(Failure to State Cause of Action)
i. Plaintiff’s Complaint, and each cause of action contained therein,

fails to state facts sufficient to constitute a valid cause of action against

 

Defendant.
SECOND APFIRMATIVE DEFENSE
(Statute of Linaitations}
2. Defendant is informed and believes and based thereon alleges that

Plaintii?s Complaint, and each cause of action contained therein, or portions

thereof, is barred by the applicable statutes of limitations.

THIRD AFFIRMATIVE DEFENSE

(Reasonable Reliance on Information}
3. As a separate, affirmative defense, Defendant alleges that it was

entitled to reasonably rely on information provided to it by the original

 

creditor.
FOURTH AFFIRMATIVE DEFENSE
(Estoppel)
4, As a separate, affirmative defense, the Complaint, and each cause of

action alleged there against Defendant is barred by the conduct, actions, and
inactions of Plaintiff, which amount to and constitute an estoppel of the claims and
any relief sought by the Complaint.
FIFTH AFFIRMATIVE DEFENSE
(Unclean Hands}
S. Plaintiff is barred from maintaining the Complaint and each

purported cause of action alleged therein against Defendant as a result of

 

-7- ANSWER TO COMPLAINT

 

 

CASE NO; 2:18-cv-10548-MWF.FPM

 
26

27

ase 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 8o0f12 Page ID#:75

unclean hands with respect to the events upon which the Complaint and
purported causes of action allegedly are based.
SrATH AFFIRMATIVE DEFENSE
(Compliance with Statute]

6. The conduct of Defendant at all times complied with all applicable
Statutes, regulations and laws; accordingly, the Complaint and cach
purported cause of action alleged therein against Defendant is barred.

SEVENTH AFFIRMATIVE DEFENSE
{Actions Were Proper)

7. As a separate, affirmative defense, Defendant alleges that the alleged
actions of Defendant were proper and did not violate any provisions of 15 U.S.C.
§1692, ef seq. or Civil Code § 1788, et seq.

EIGHTH AFFIRMATIVE DEFENSE
(No Intentional or Reckless Conduct)

8. AS a separate, affirmative defense, Defendant contends that it did
not engage in any conduct that was outrageous, intentional and malicious or
done with reckless disregard with respect to Plaintiff. Defendant also alleges
that it never engaged in any knowing, willful or fraudulent conduct with
respect to Plaintiff.

NINTH AFFIRMATIVE DEFENSE
(Bona Fide Error}

9, As a separate, affirmative defense, assuming arguendo that
Defendant viclated a statute alleged in the Complaint, which presupposition
Defendant denies, such violation was not intentional and resulted from a bona
fide error, notwithstanding the maintenance of procedures reasonably adapted
to avoid any such error.

TENTH AFFIRMATIVE DEFENSE
(Laches)

 

 

~§8- ANSWER TO COMPLAINT

 

CASE NO: 2:18-cv-10548-MWPF-PEM

 
ha

19

20

21

bh
ha

24

25

20

27

28

i.

Jase 2:18-cv-10548-MWF-FFM Document 11 Filed 03/08/19 Page 9of12 Page ID#:76

10, Plaintuif is barred by the doctrine of laches from pursuing her Complaint
and each purported cause of action alleged therein against Defendant by reason of
her inexcusable and unreasonable delay in filing her Complaint.

ELEVENTH AFFIRMATIVE DEFENSE
(Maintained Reasonable FDCPA and Rosenthal Act Procedures)

il. As a separate, affirmative defense, Defendant alleges that at all times
alleged in the Complaint, Defendant maintained reasonable procedures created to
prevent any type of mtentional or negligent violations of the FOCPA and/or Rosenthal
Act,

TWELFTH AFFIRMATIVE DEFENSE
(Damages are Limited}

12. As a separate, affirmative defense, Defendant alleges that if Plaintiff was
damaged in any sum or sums alleged, which Defendant denies, then Plaintiff's
damages are limited by 15 U.S.C, § 1692k{(a}(1}, § 1692k(a)(Q2}(A), § 1692k(a\(3), 15
U.S.C, § 1692k(b)(1) and Cal. Civ. Code $1788.30.

THIRTEENTH AFFIRMATIVE DEFENSE
(No Proximate Cause)

13. As a separate, affirmative defense, Defendant alleges that
Plaintiffs claims are, or may be, barred because the claimed injuries and
damages were not proximately caused by any acts or omissions of Defendant.

FOURTEENTH AFFIRMATIVE DEFENSE
(Conduct of Third Parties)

14. As a separate, affirmative defense, Defendant alleges that
Plaintiff's claims are, or may be, barred because the claimed injuries and
damages, if any, were or may have been caused by the conduct of third
parties, including, but not limited to, the prior, intervening, or superseding
conduct of third parties.

BIPTEENTH AFFIRMATIVE DEFENSE

 

 

 

~9- ANSWER TO COMPLAINT
CASE NO: 2:18-cv-10548-MWF-PFM

 
ASe 2:18-cv-10548-MWF-FFM Document 11 Filed 03/08/19 Page 10o0f12 Page ID #:77

(Lack of Standing}

is. As a separate, affirmative defense, Defendant alleges that

Plaintiff's Complaint fails as a matter of law due to lack of standing.
SIXTEENTH AFFIRMATIVE DEFENSE
Mitigation of Damages)

io. Plaintiff is not entitled to recover any damages, or any recovery
awarded should be reduced by the amount of damages which reasonably could
have been avoided, because Plaintiff failed to take reasonable steps to mitigate
her damages with respect to the matters alleged in the Complaint.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Legitimate Business Purpose}

iv. As a separate, affirmative defense, Defendant alleges that at all
times mentioned in the Complaint, Defendant acted lawfully and within its
legal rights, with a good faith relief in the exercise of that right, and in the
furtherance of a legitimate business purpose. Further, Defendant acted in
good faith in the honest belief that the acts, conduct and communications, if
any, of Defendant were justified under the circumstances based on
information reasonably available.

EIGHTEENTH APFIRMATIVE DEFENSE
(Privilege)

18. As a separate, affirmative defense, Defendant alleges that its
conduct, communications, and actions, if any, were privileged pursuant to,
inter alia, 15 U.S.C. § 1692k(c) and Cal. Civ. Code §1788.

NINETEENTH AFFIRMATIVE DEFENSE
(Good Faith)
i9. As a separate, affirmative defense, Defendant alleges that it did

not engage in any conduct that was intentional, knowing, willful, reckiess,

 

 

- 10 - ANSWER TO COMPLAINT

 

CASE NO: 2:18-ev-10548-MWF-FFM

 
ude

6

9

iG

20

ase 2:18-cv-10548-MWF-FFM Document 11 Filed 03/08/19 Page 11o0f12 Page ID #:78

malicicus, wanton or outrageous, and that Defendant at all times acted in
sood faith with respect to the matters alleged in Plaintiff's Complaint.
TWENTIETH AFFIRMATIVE DEFENSE
{Mitigation of Damages)

20. As a separate, affirmative defense, Defendant alleges Plaintiffs are
net entitled to recover any damages, or any recovery awarded should be
reduced by the amount of damages which reasonably could have been
avoided, because Plaintiffs failed to take reasonable steps to mitigate his/her
damages with respect to the matters alleged in the Complaint.

TWENTY-FIRST AFFIRMATIVE DEFENSE
(Conduct of Third Parties}

2i. As a separate, affirmative defense, Defendant alleges that
Plaintiffs’ claims are, or may be, barred because the claimed injuries and
damages, if any, were or may have been caused by the conduct of third
parties, including, but not limited to, the prior, intervening, or superseding
conduct of third parties.

TWENTY-SECOND AFFIRMATIVE DEFENSE
(Arbitration)

22. As a separate affirmative action, to the extent an arbitration
clause exists with respect to other defendants’ in this action, Defendant
reserves the right to compei arbitration.

RESERVATION GF RIGHTS

23. Defendant reserves the right to amend its answer and claims
herein by adding additional parties, affirmative defenses, counterclaims,
cross-claims, and/or third-party claims, as additional investigation, discovery
or circumstances warrant,

DEFENDANT’S PRAYER FOR RELIEF

 

 

-il- ANSWER TO COMPLAINT
CASE NO: 2:18-cv-10548-MWF-FFM

 

 
bo

Cad

ASe 2:18-cv-10548-MWF-FFM Document11 Filed 03/08/19 Page 12o0f12 Page ID#:79

WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed
with prejudice, for its attorneys’ fees and costs incurred herein, and for such
further relief as the court deems just and equitable.

DEMAND FOR JURY TRIAL
PLEASE TAKE NOTICE that Defendant demands a jury trial in this case.

DATED: March 8, 2019 VANLOCHEM & ASSOCIATES LLP

pesrassia™

By: “7 a
Mictfael D. Vanlochem
Attorneys for Defendant,
Nissan Motor Acceptance
Corporation

 

CERTIFICATE OF SERVICE

I, Michael D. Vanlochem, hereby certify that on the 8T day of March, 2019,
a true and correct copy of the foregoing ANSWER TO COMPLAINT was served via

the District Court ECF on the Following:

Email: vito@goldencardona.com
Email: Kaminskib@emtlaw.com

Email: wacdeaf@cmtlaw.corn
2, ae
a
By: Co a

Michael BD. Vanlochem
Vanlochem & Associates LLP

 

 

 

- 12 - ANSWER TO COMPLAINT
CASE NO: 2:18-evy-10548-MWE-FFM

 

 
